PER CURIAM.
 Every agreement is the result of an offer and an acceptance thereof. The acceptance is required to be identical with the offer, or there is no meeting of minds. Neer v. Lang, 252 Fed. 575, 164 C. C. A. 491. This is true, although there may be some matters not . material omitted from both offer and acceptance. West India, etc., Co. v. Chicago, etc., Co., 249 Fed. 338, 161 C. C. A. 346.
It is a question of fact only, to decide from uncontradicted evidence, whether the minds of the parties did meet. The court below held that there was no such meeting. We are of the same opinion, and it would serve no useful purpose to dwell upon the details.
Judgment affirmed, with costs.